Case 4:16-cv-03245 Document 78 Filed on 10/09/19 in TXSD Page 1 of 3

IN THE UNITED STATES COURT OF APPEALS

 

 

FOR THE FIFTH CIRCUIT
United States Courts
Southern District of Texas United Seth Creat, Appeais
FILED FILED
October 09, 2019 No. 18-20662 August 30, 2019
David J. Bradley, Clerk of Court D.C. Docket No. 4:16-CV-3245 Lyle W. Cayce

Clerk
U.S. Equal Employment Opportunity Commission,

Plaintiff
_! CORY WALDRON,

Movant - Appellant
v.
JC WINGS ENTERPRISES, L.L.C., doing business as Bayou City Wings; JC
WINGS, ETD.; JG INVESTMENTS ENTERPRISES, L.L.C.; JG
INVESTMENTS, LTD.; CK1 ENTERPRISES, L.L.C.; TEN LBS, LTD., doing
business as Bayou City Wings,

Defendants - Appellees

Appeal from the United States District Court for the
Southern District of Texas

Before ELROD, GRAVES, and OLDHAM, Circuit Judges.*

JUDGMENT

This cause was considered on the record on appeal and was argued by
counsel,

It is ordered and adjudged that the judgment of the District Court is
affirmed in part and dismissed to the District Court for further proceedings in
accordance with the opinion of this Court.

 

* Judge Oldham concurs in the judgment only.
Case 4:16-cv-03245 Document 78 Filed on 10/09/19 in TXSD Page 2 of 3

IT IS FURTHER ORDERED that appellant pay to appellees the costs on
appeal to be taxed by the Clerk of this Court.

JENNIFER WALKER ELROD, Circuit Judge, concurring in part and
dissenting in part.

 

Certified as a true copy and issued
as the mandate on Oct 09, 2019

Attest: Sue W. 0 tu

Clerk, U.S. rt of Appeafs, Fifth Circuit
Case 4:16-cv-03245 Document 78 Filed on 10/09/19 in TXSD Page 3 of 3

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

October 09, 2019

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 18-20662 U.S. Equal Employment v. JC Wings
Enterprises, L.L.C., et al
USDC No. 4:16-CV-3245

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate and a
copy of the court's opinion.

Sincerely,

LYLE W. CAYCE, Clerk
DDbwah mn, Aroha

By:
Debbie T. Graham, Deputy Clerk

 

cc:
Mrs. Monica Schulz Orlando
Mr. Gregg M. Rosenberg
